           Case 3:17-cv-07210-SK Document 111-9 Filed 09/18/19 Page 1 of 7


From:              Johnson, Debbe
To:                Tessitore, Lisa; Myers-Wright, Helena; Wise, Andrea; Hayhurst, Sara; Amy.Goheen; Andy Rogers; Ashley Gordon;
                   Brenda Cox; CornerStone Client Relations; Debbie Phillips; Eileen Herbert; Elena Preston; Emily Wright; Fred
                   Crump; Heather Gotlieb; Jamie Brown; Jeffrey Stine; grp.fc-mgmt; Joanna Schofield; John Zemetro; Karen
                   Knoche; Kathy Maguire; Kay Brezny; Keriann Leonard; Kevin.woods@Navient.com; Mary Anne Evans;
                   Matt.Stover; Misty Hamilton; Paul Voight; Rob Sommer; Robert Woodburn; svanorman; Scott Kistner; Stacey
                   Harman; Stephanie Buttrick; Stephanie Martella; Susan Schwieger; Tkielhofer; Tarynne Wolfe; Teresa Willis; Tina
                   Laliberte; Todd Rieg; Tracy Stine; Vicky Roganish; Wendy Drudy
Cc:                Wendy Schimmel; Timothy P Cummings; Bobyak, Debra; Natalie Rice; Ashley Benson; Skinner, Dennis L.;
                   Slattery, Colleen - x3929; Kim France; wendy.drudy@e-hps.com; Farmer, Jennifer - x3484; O"Daniel, Tonya;
                   Werner, Allen; Luitjens, Patricia
Subject:           FINAL REPORT TEMPLATE (NEW/REVISED) AND ALL SERVICER BORROWER DEFENSE MEETING MINUTES 08-
                   21-19
Date:              Thursday, August 22, 2019 7:57:49 AM
Attachments:       Servicer Court Order Request Detail 2019.08.21 FINAL.xlsx
                   ALL SERVICER -- BORROWER DEFENSE -- MEETING MINUTES 08-21-19.docx
                   image001.png
                   image002.png
Importance:        High



PLEASE USE TEMPLATE ATTACHED FOR REPORTING PURPOSES.
Also attached are the meeting minutes.
dj




Debbe “dj” Johnson | Management and Program Analyst
Oversight and Monitoring Front Office Administration | Business Operations
U.S. Department of Education | Federal Student Aid
830 First Street NE, Washington, DC 20202
Office: (202) 440-0937 | debbe.johnson@ed.gov
Case 3:17-cv-07210-SK Document 111-9 Filed 09/18/19 Page 2 of 7
     Case 3:17-cv-07210-SK Document 111-9 Filed 09/18/19 Page 3 of 7
     A. FSA will be adding an Opt Out Column (U) and resending reporting template to
     identify those borrowers.

     Q. What date should be used for Column Q and R -- technical default date of 270
     or sent to DMCS transfer date?
     A. Servicers should use the date the borrower moved to 360 if you find anyone
         in default status (DMSC transfer date) in Columns Q and R.
          A.1 Column S – This column will now be the date the loan was reported to
     the credit agency or the delinquency date (90 days).

     Q. What does FSA want in Column J?
     A. Yes or No. Clarification added to template.

     Q. Did we decide to add a column between N and O and ask the question – Is this
     a defaulted borrower?
     A. No, we will be able to identify if the borrower went delinquent or defaulted
     after the forbearance ended based on the questions in Column R-S.
3.   REPORT SIZE                                                                             Lisa Tessitore
     Large reports may need to be picked up on the servicer’s site or sent via another       Sara Hayhurst
     process. All TIVAS can send these larger files or have a process they have used for      Andrea Wise
     monitoring processes. We can receive the files.

     We will need directions on how to download the files securely. Files should be
     sent to Lisa Tessitore, Sara Hayhurst and Andrea Wise.
     Lisa.Tessitore@ed.gov
     Sara.Hayhurst@ed.gov
     Andrea.Wise@ed.gov


4.   DUE DATE                                                                                Lisa Tessitore
     Deadline to receive report is 09/04/19, two weeks from today. If can’t make the         Sara Hayhurst
     deadline, let us know as soon as possible and provide a new ETA date. Perhaps
     FSA can help, so we need to know as soon as possible.
     DJ asked servicers if they could meet this deadline –
             CornerStone -- They can complete timely.
             ECSI – They can complete timely.
             Granite State – They can complete timely.
             Great Lakes – Not an easy query but think they can complete timely.
             Edfinancial – They can complete timely.
             FedLoan – They can complete timely.
             MOHELA – They can complete timely.
             Navient – They can complete timely.
             Nelnet – They can complete timely.
             OSLA – They can complete timely.

                                                                                ALL SERVICER MEETING MINUTES
                                                                                              AUGUST 21, 2019
                                                                                                      PAGE 2
     Case 3:17-cv-07210-SK Document 111-9 Filed 09/18/19 Page 4 of 7
4.   TEMPLATE                                                                           Lisa Tessitore
     Sara will redo report template and DJ will resend to the servicers.                Sara Hayhurst




                                                                           ALL SERVICER MEETING MINUTES
                                                                                         AUGUST 21, 2019
                                                                                                 PAGE 3
Borrower Deta l by Ser cer                                                                                               Case 3:17-cv-07210-SK Document 111-9 Filed 09/18/19 Page 5 of 7                       g
                                                                                                                                                                                                                                 by S
                                                                                                                                                                                                                                                                   g




I t    t                                                    Due September   2019
Pro ide the following details for borrowers that attended                                                                                                                                                                       Did the borrower        If the borrower received a        If he borrower received a       Did the borrower       If the borrower         Did the borrower go    Did the borrower go into a          D d the borrower deliquency or     Did the borrower go back into        Borrower Voluntarily
a Corinth an Colleges Inc. institution (CCI includes                                                                                                                                                                            receive a               forbearance notice please         forbearance notice please       receive a payment      rece ved a not ce for   into a deliquent or    deliquent or defau t status since   default reported to one or many    forbearance or stopped collection    Opted Out of
 nsti ut ons formerly known as Heald E erest and                                                                                                                                                                                forbearance end         provide the following             prov de the following           due notice since May   a payment due           default status since   May 25 2018 if received a           credit agenc es?                   activity status after receipt of a   Forbearance or
WyoTech) and ha e at least one open loans that                                                                                                                                                                                  notice s nce May 25                                                                       25 2018?               please provide the      May 25 2018?           forbearance end or payment due       Date Reported to Cred t Agency)   forbearance end notice and/or        Stopped Co lection
recei ed tiered rel ef or pending borrower defense                                                                                                                                                                              2018?                                                                                                            fo lowing                                      notice?                                                                payment due notice?                  Activity
appl cation exclude borrower's loans that are n a $0
IDR pay plan.
                                                            Borrower F rst Name    Borrower Last   Borrower SSN   Borrower DOB   Servicer/GA Code   Servicer/GA Name   Award ID   OPE ID     Parent PLUS       Current Loan                             Forbearance (Stopped Collection Forbearance (Stopped Co lection                          Did he borrower
                                                                                   Name                                                                                                      Loan (Yes/No)     Status                                   Activity) Start Date            Activity) End Date                                       make a payment(s)?




                                                                                                                                                                                                                   U.S. Depar ment of Education Confidential
                                                                                                                                                                                                    Information contained w th n th s document is sensi i e and conf den ial.
                                                                                                                                                                                           May conta n cont olled and unclassified information. Information for Internal Purposes Only.
Borrower $0 IDR by Ser icer                                                                                              Case 3:17-cv-07210-SK Document 111-9 Filed 09/18/19 Page 6 of 7                       g
                                                                                                                                                                                                                                 by S
                                                                                                                                                                                                                                                                   g




I t    t                                                    Due September   2019
Pro ide the following details for borrowers that attended                                                                                                                                                                       Did the borrower        If the borrower received a        If he borrower received a       Did the borrower       If the borrower         Did the borrower go    Did the borrower go into a          D d the borrower deliquency or     Did the borrower go back into        Borrower Voluntarily
a Corinth an Colleges Inc. institution (CCI includes                                                                                                                                                                            receive a               forbearance notice please         forbearance notice please       receive a payment      rece ved a not ce for   into a deliquent or    deliquent or defau t status since   default reported to one or many    forbearance or stopped collection    Opted Out of
 nsti ut ons formerly known as Heald E erest and                                                                                                                                                                                forbearance end         provide the following             prov de the following           due notice since May   a payment due           default status since   May 25 2018 if received a           credit agenc es?                   activity status after receipt of a   Forbearance or
WyoTech) and ha e at least one open loans that                                                                                                                                                                                  notice s nce May 25                                                                       25 2018?               please provide the      May 25 2018?           forbearance end or payment due       Date Reported to Cred t Agency)   forbearance end notice and/or        Stopped Co lection
recei ed tiered rel ef or pending borrower defense                                                                                                                                                                              2018?                                                                                                            fo lowing                                      notice?                                                                payment due notice?                  Activity
appl cation include borrower's loans hat are in a $0 IDR
pay plan in this tab.

                                                            Borrower F rst Name    Borrower Last   Borrower SSN   Borrower DOB   Servicer/GA Code   Servicer/GA Name   Award ID   OPE ID     Parent PLUS       Current Loan                             Forbearance (Stopped Collection Forbearance (Stopped Co lection                          Did he borrower
                                                                                   Name                                                                                                      Loan (Yes/No)     Status                                   Activity) Start Date            Activity) End Date                                       make a payment(s)?




                                                                                                                                                                                                                   U.S. Depar ment of Education Confidential
                                                                                                                                                                                                    Information contained w th n th s document is sensi i e and conf den ial.
                                                                                                                                                                                           May conta n cont olled and unclassified information. Information for Internal Purposes Only.
                 Case 3:17-cv-07210-SK Document 111-9 Filed 09/18/19 Page 7 of 7
Litigaton


Litigation Question
How many borrowers received forbearance ending notices?
How many people received notices that payments were due on their loans?
How were these incorrect notices remedied?
Specifically, what affirmative steps did Defendants take to remedy the
error?
How many people were subject to further collection or enforcement efforts
on the basis of their receipt of an incorrect notice?
How were these erroneous collection or enforcement efforts remedied?
